UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7031


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JUSTIN MATTHEW,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge.   (3:06-cr-00016-RJC-CH-1; 3:08-cv-
00190-RJC)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Justin Matthew, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Justin Matthew seeks to appeal the district court’s

February 11, 2008 order.               The order provided Matthew with notice

that   the   district         court    intended       to    construe      correspondence

received     from    Matthew      as     his    first      28   U.S.C.    § 2255   (2006)

motion to vacate his 2007 criminal convictions, in accordance

with this court’s holding in United States v. Emmanuel, 288 F.3d

644,   649   (4th     Cir.      2002).         The   district     court’s    order      also

directed Matthew to respond to the order within twenty days,

indicating whether he desired the district court to consider his

correspondence       as   a     § 2255    motion.          This   court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain      interlocutory        and       collateral     orders,    28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                      The order Matthew seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.              Accordingly, we dismiss the appeal for

lack of jurisdiction.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the    court     and       argument     would    not    aid   the

decisional process.

                                                                                 DISMISSED




                                               2